Citation Nr: 0732572	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  04-20 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for claimed erectile 
dysfunction, to include as secondary to the service-connected 
diabetes mellitus. 

2.  Entitlement to service connection for claimed peripheral 
neuropathy of the left lower extremity, to include as 
secondary to the service-connected diabetes mellitus. 

3.  Entitlement to service connection for claimed peripheral 
neuropathy of the right lower extremity, to include as 
secondary to the service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1958 to 
March 1959, from September 1959 to September 1961, and from 
March 1966 to March 1972. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The issue of entitlement to service connection for claimed 
erectile dysfunction, to include as secondary to the service-
connected diabetes mellitus is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.


FINDINGS OF FACT

1.  The currently demonstrated peripheral neuropathy of the 
left lower extremity is not shown to be due to any event or 
incident of the veteran's period of active service, nor is it 
shown to have been caused or aggravated by his service-
connected diabetes mellitus.

2.  The currently demonstrated peripheral neuropathy of the 
right lower extremity is not shown to be due to any event or 
incident of the veteran's period of active service, nor is it 
shown to have been caused or aggravated by his service-
connected diabetes mellitus.



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
neuropathy of either lower extremity due to disease or injury 
that was incurred in or aggravated by service; nor is any 
shown to be proximately due to or the result of the service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reaffirmed principles set forth in 
earlier Federal Circuit and United States Court of Appeals 
for Veterans Claims (Court) cases in regard to the necessity 
of both a specific VCAA notification letter and an 
adjudication of the claim at issue following that letter.  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflect that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case (SSOC), when issued 
following a VCAA notification letter, satisfies the due 
process and notification requirements for an adjudicative 
decision for these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
January 2003.  As this letter was issued prior to the 
appealed rating decision, this case raises no procedural 
concerns in view of the Mayfield line of decisions.  
Moreover, a VCAA letter was also issued in February 2004.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, any deficiencies of such notification would not be 
prejudicial, as this case involves only service connection 
claims.  With service connection cases, no disability rating 
or effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded a 
comprehensive VA examination in conjunction with this appeal, 
addressing the disorders at issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 
 
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be 
established on a secondary basis for a disability which is 
shown to be proximately due to or the result of, or has been 
aggravated by, a service-connected disease or injury.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995). 

VA has added revised provisions of 38 C.F.R. § 3.310(b) to 
conform the regulation to the holding of Allen, namely that 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected provided there is sufficient medical evidence 
supporting the claim.  71 Fed. Reg. 52744-52747 (codified at 
38 C.F.R. § 3.310(b) (2007)).

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.

In the present case, as noted below, the evidence of record 
does not substantiate a causal relationship between the 
veteran's service-connected diabetes and his claimed 
peripheral neuropathy of the left and right lower 
extremities.   As such, no action is required to establish 
the "baseline level of severity" of his nonservice-
connected peripheral neuropathy of the left and right lower 
extremities, and the newly enacted provisions of 38 C.F.R. 
§ 3.310(b) are not directly relevant to this case.  

Accordingly, the veteran will not be prejudiced by Board 
action on this issue at the present time, notwithstanding 
that he has not been notified of the new provisions of 
38 C.F.R. § 3.310(b) to date.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

III.  Peripheral Neuropathy of the Left and Right Lower 
Extremities

The veteran's service medical records are entirely negative 
for peripheral neuropathy of the left and right lower 
extremities.  Moreover, the February 1972 separation 
examination revealed no symptomatology involving peripheral 
neuropathy of the left and right lower extremities.  Clinical 
evaluation of the lower extremities was normal.  
 
In February 2003, the veteran was afforded a VA examination, 
with an examiner who reviewed the claims file.  This examiner 
described the veteran's past diabetes mellitus in detail.  
The veteran told the examiner that he had numbness and 
tingling of the feet that had been present for about five 
years.  The veteran also stated that he has had numbness and 
coolness of the feet for years (extending bilaterally from 
the toes to the ankles) that became worse at night.  The 
examiner conducted both a physical examination and a blood 
test and noted that the numbness, tingling, and cold feet 
necessitated the veteran to wear socks at night.  He also 
charted that vibratory sense was slightly diminished.  He 
concluded that the veteran probably had clinical peripheral 
neuropathy.

The examiner rendered a medical nexus opinion as to the 
veteran's peripheral neuropathy of the left and right lower 
extremities.  The examiner stated that the veteran's 
"peripheral neuropathy was present for at least five years 
and apparently preceded the diabetes by at least three years 
or so.  It was probably multifactorial and probably not 
directly related to his diabetes mellitus."

In a February 2003 letter, a private medical doctor from 
Pioneer Medical Associates, P.C. opined that the veteran had 
peripheral neuropathy, which was "likely secondary to his 
diabetes with marked decreased vibratory sensation over his 
feet."  The doctor again opined that the veteran had 
peripheral neuropathy, which was likely secondary to his 
diabetes in a letter dated in October 2003.  The private 
doctor, however, did not provide a rationale in either letter 
to support his conclusion, nor was review of the claims file 
indicated.  

The Board is aware of the 2003 private doctor's favorable 
opinion; however, the doctor apparently did not review the 
claims file, and it appears that he relied on statements made 
by the veteran regarding causation.  Further, the doctor did 
not provide a rationale to support his conclusion.  The Board 
notes that a fully informed medical opinion is needed in 
order to clarify the etiology of any current condition.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998) (bare 
conclusions without a factual predicate in the record are not 
considered probative); see also Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (holding that Board must rely on 
independent medical evidence to support its findings and must 
not refute medical evidence in the record with its own 
unsubstantiated medical conclusions). 

By contrast, the 2003 VA examiner reviewed the entire claims 
file and provided a rationale for concluding that there was 
no causal relationship between the current peripheral 
neuropathy of the left and right lower extremities and his 
service-connected diabetes mellitus.  Given that this opinion 
was based on a more thorough review of the veteran's history 
in regard to this disorder, the Board finds it to have 
substantially greater probative value than the private 
opinion.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(the Board, however, may favor the opinion of one competent 
medical professional over that of another so long as an 
adequate statement of reasons and bases is provided); see 
also  Miller v. West, 11 Vet. App. 345, 348 (1998) (bare 
conclusions without a factual predicate in the record are not 
considered probative); Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994).

Further, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).   Here, the veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render either a diagnosis or a competent opinion as to 
medical causation.  Accordingly, the veteran's lay opinion 
does not constitute competent medical evidence and lacks 
probative value as to the matter of medical diagnoses and 
causation.  See also Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report that on which he or 
she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992) (a veteran is not competent to offer opinions 
on medical diagnosis or causation).  

Overall, the preponderance of the evidence is against the 
veteran's claims of service connection for peripheral 
neuropathy of the left and right lower extremities, and this 
appeal must be denied.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. at 55; 38 
U.S.C.A. § 5107(b).


ORDER

Service connection for claimed peripheral neuropathy of the 
left lower extremity, to include as secondary to the service-
connected diabetes mellitus, is denied. 

Service connection for claimed peripheral neuropathy of the 
right lower extremity, to include as secondary to the 
service-connected diabetes mellitus, is denied.


REMAND

The veteran also seeks service connection for claimed 
erectile dysfunction, to include as secondary to the service-
connected diabetes mellitus. 

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2006). 

The Board notes that the veteran underwent a VA examination 
in February 2003 for erectile dysfunction.  However, the VA 
examination does not include an opinion as to whether it is 
as least as likely as not that erectile dysfunction is 
related to his diabetes mellitus despite the request made by 
the RO in January 2003, nor is there any commentary as to 
whether the diagnosis of erectile dysfunction was confirmed.  
Also, a February 2003 private opinion from Pioneer Medical 
Associates, P.C. opined that the veteran's erectile 
dysfunction was likely "multifactorial."  Therefore, a 
remand must be undertaken to obtain a nexus opinion. 


Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the 
veteran's claims folder to be reviewed by 
the examiner who prepared the February 
2003 VA examination report (or a suitable 
substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran's erectile 
dysfunction is related to or had its 
onset in service, to include as a result 
of the veteran's in-service diabetes 
mellitus.  All necessary special studies 
or tests should be accomplished.  

It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND
and acknowledges such review in the 
examination report.  

The report of examination should contain 
a detailed account of all manifestations 
of the erectile dysfunction.  The 
examiner must specify any diagnoses and 
offer an opinion regarding whether it is 
at least as likely as not that his 
erectile dysfunction, if present, had its 
onset in service, to include as a result 
of the veteran's in-service diabetes 
mellitus.   The examiner should identify 
the source of the veteran's erectile 
dysfunction, if any.  If the examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate such a finding.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

2.  After completion of the above 
development, the veteran's claim of 
service connection for erectile 
dysfunction should be reajudicated.  If 
the determination of the claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


